Exhibit SinoCoking Coal and Coke Chemical Industries, Inc. SINOCOKING (SCOK) CLOSES $7 MILLION PRIVATE PLACEMENT Pingdingshan, Henan Province, China – February 9, 2010 – SinoCoking Coal and Coke Chemical Industries, Inc. (OTCBB symbol: SCOK) (the “Company” or “SinoCoking”) announced today that it closed a $7 million private placement equity financing on February 5, 2010, involving 34 high net-worth investors.The private placement was priced at $6.00 per unit, with each unit consisting of one share of common stock, and a warrant for the purchase of 0.5 shares of common stock with an exercise price of $12.00 per share. SinoCoking is a significant supplier of the vital commodities of thermal and metallurgical coal and coke to industrial users such as power plants, steel mills, plant and factory operators and manufacturers in China.SinoCoking is a vertically-integrated processor that uses coal from both its own mines and that of third-party mines to provide basic and value-added coal products to its client base.SinoCoking currently holds mining rights for approximately 2.5 million tons of coal from mines located in the Henan Province in central China.SinoCoking began producing metallurgical coke in 2002, and since then has expanded its production to become an important supplier to regional steel producers in central China.For the year ending June 30, 2009, SinoCoking produced and sold 154,631 tons of coke, 55,360 tons of washed coal, and 72,923 tons of raw coal, and generated $51 million in revenue from sales consisting primarily of these products.During its 2009 fiscal year, SinoCoking had audited net income of approximately $17 million on a GAAP basis. In the private placement, SinoCoking sold and issued $7,085,352 of its units at a purchase price of USD $6.00 per unit.The investor warrants are exercisable for a period of five years from the date of issuance.On the closing date, the Company issued a total of 1,180,892 shares of common stock, and warrants for the purchase of an additional 590,446 shares of common stock. “We are pleased to announce this initial closing of our equity financing, which we consider to be an important first step following our debut as a U.S. public reporting company,” said Jinahua Lv, the CEO of SinoCoking.“The proceeds of this financing will go directly towards funding our aggressive expansion of production capacity in order to meet current demand from our customers.” The securities in the private placement were issued as restricted securities exempt from registration, and were not issued in connection with any registration statement.The securities issued are subject to applicable restrictions on resale pursuant to Regulation S promulgated under the Securities Act of 1933. FOR FURTHER INFORMATION PLEASE CONTACT: Sam Wu Chief Financial Officer SinoCoking Coal and Coke Chemical Industries, Inc. Email: wuzan@vip.sina.com Tel: +86-3752882999 About SinoCoking SinoCoking Coal and Coke Chemical Industries, Inc. (OTCBB: SCOK) is a vertically-integrated coal and coke processor that uses coal from both its own mines and that of third-party mines to produce basic and value-added coal products for steel manufacturers, power generators, and various industrial users.SinoCoking currently holds mining rights for approximately 2.5 million tons of coal from mines located in the Henan Province in central
